Title: To James Madison from William Pinkney, 4 August 1808
From: Pinkney, William
To: Madison, James



Sir,
London, August 4th. 1808.

The St. Michael arrived at Falmouth on Thursday the 14th. of last Month, after a Passage of eight Days from L’Orient.  Captain Kenyon delivered to me on Wednesday the 20th. (upon my Arrival in Town from Brighton, where I had been for a short Time on Account of my Health) your Letters of the 30th. of April, and your private Letter of the 8. of May, together with Newspapers, printed Copies of the Embargo Act & its Supplements, and of Papers laid before Congress at their last Session.  Mr. Hall brought me a Letter from General Armstrong of the 26th. of June (of which I send an Extract) and Mr. Upson brought me a private Letter from him, with the following postscript of the 1st. of July, "An order has been received from Bayonne to condemn eight other of our Ships &c."
On Friday the 22d. of July I had an interview with Mr. Canning; and renewed my Efforts to obtain a Revocation of the British orders of January & November 1807, and of the other Orders dependent upon them.
I have already informed you, in my private Letter of the 29th. of June, that on the Morning of its Date I had a long Conversation with Mr. Canning, which had rendered it somewhat probable that the object mentioned in your Letter of the 30th. of April (of which I had received a Duplicate by the Packet) would be accomplished, if I should authorize the Expectation which that Letter suggests; but that some Days must elapse before I could speak with any Thing like Certainty on the Subject: and I have mentioned in another private Letter (of the 10th. of July) that it was understood between Mr. Canning & myself that another Interview should take place soon after the prorogation of Parliament.  In Effect, however, Mr. Canning was not prepared to see me again until the 22d. of July, after I had been recalled to London by the Arrival of the St. Michael, and had in Consequence reminded him of our Arrangement by a private Note.
In the Interview of the 29th. of June I soon found it necessary to throw out an Intimation, that the Power vested in the President by Congress, to suspend the Embargo Act & its Supplements, would be exercised as regarded Great Britain, if their Orders were repealed, as regarded the United States.  To have urged the Revocation upon the mere Ground of strict Right, or of general Policy and there to have left the Subject, when I was authorized to place it upon Grounds infinitely stronger; would have been, as it appeared to me, to stop short of my Duty.  Your Letters to Mr. Erskine (which Mr. Cannning has read & considered) had exhausted the first of these Grounds, and endless Discussions here, in every Variety of Form, in and out of parliament, had exhausted the second.  There was, besides, no Objection of any Force to my availing myself without Delay of the powerful Inducements, which the Intimation in Question was likely to furnish to Great Britain, to abandon her late System; and it seemed to be certain that, by delaying, to present those Inducements to Mr. Canning’s Consideration, I should not only lose much Time, but finally give to my Conduct a disingenuous Air, which, while it must be foreign to the Views & Sentiments of the President, could hardly fail to make a very unfavourable Impression upon the Minds of Mr. Canning and his Colleagues.  I thought, moreover, that, if I should reserve the Suggestion for a late stage of our Discussions, it would be in order to wear the Appearance of a Concession reluctantly extorted, rather than of what it was, the spontaneous Result of the characteristic Frankness & honourable Policy of our Government.
The Intimation once made, a complete Development of its natural Consequences, if properly acted upon, followed of Course, and, taking advantage of the Latitude afforded by the informal Nature of a mere Conversation, I endeavoured to make that Developement as strong an Appeal as consistently with Truth & Honour I could (and there was no Necessity to do more) to the Justice & the Prudence of this Government.  It was not possible however, that Mr. Canning could require to be assisted by my Explanations.  It was plain, upon their own Principles that they could not equitably persevere in their Orders in Council, upon the Foundation of an imputed Acquiescence on our Part in French Invasions of our Neutral Rights, when it was become (if it was not always) apparent that this Imputation was completely & in all Respects an Error, when it was manifest that those Orders, by letting loose upon our Rights a more destructive & effective persecution than it was in the power of France to maintain, interposed between us & France, furnished Answers to our Remonstrances against her Decrees & Pretexts for those Decrees, and stood in the Way of that very Resistance which Great Britain affected to inculcate as a Duty at the Moment when she was taking the most effectual Measures to embarrass & confound it, and when it was also manifest that a Revocation of those Orders would, if not attended or followed by a Revocation of the Decrees of France, place us at Issue with that Power, & result in a precise tion, by the United States to such parts of her anti-commercial Edicts as it became us to repeal.
In a Prudential View my Explanations seemed still less to be required.  Nothing could be more clear than that, if Great Britain revoked her Orders, & entitled herself to a Suspension of the Embargo, her Object (if it were any Thing short of the Establishment and aclical Support of an exclusive Dominion over the Seas) must in some Mode or other be accomplished, whether France followed her Example or not.  In the first Case, the avowed Purpose of the British Orders would be fulfilled, and Commerce would resume its accustomed Prosperity & Expansion.  In the last, the just Resistance of the United States (more efficacious than that of the British Orders) to French Irregularities & Aggressions, would be left to its fair operation (and it was impossible to mistake the Consequences) while the Commercial Intercourse between the United States & Great Britain being revived, would open the Way for a Return to good Understanding, and, in the End, for a Ajustment of all the Differences.
These, and many other obvious Reflections of a similar Tendency which I forbear to repeat, could not have escaped the penetration of Mr. Canning, even if they had not been stated to him in considerable Detail.  But, whatever might be their Influence upon his mind, he certainly did not pronounce any Opinion; and what he said consisted principally of Enquiries, with a View to a more accurate Comprehension of my Purpose.  He asked if I thought of taking a more formal Course than that which I was now pursuing; but immediately remarked that he presumed I did not; for that Course I had adopted was undoubtedly best suited to the Occasion.  I told him that I was so entirely persuaded that the Freedom of Conversation was so much better adapted to the Nature of our Subject, & so much more likely to conduct us to a a beneficial Result, than the Constraint & Formality of written Communication, which usually grow into protracted Discussion, & always occasioned Embarrassment when there was any thing of Delicacy in the Topics that I had not intended to present any Note.
This Interview (in the progress of which some other points were incidentally touched upon, as mentioned in my private Letter of the 29th. of June) did not authorize any very confident Opinion that Mr. Canning approved of what had now for the first Time been suggested to him; and still less could it warrant any anticipation of the final opinion of his Government.  But the Manner in which my Communication was received, and the Readiness shewn by Mr. Canning to present in that mode which was peculiarly favourable to my object, connected with the Reasonableness of the object itself, induced me to think it rather probable that the Issue would be satisfactory.
The Interview of the 22d. of July was far from producing any Thing of an unpromising Complexion.  I urged again much of what had been said at the last Conference, and suggested such farther Considerations as had since occurred to me, in Support of my Demand.  Mr. Canning was less decided & more reserved than I had hoped to find him, after so much Time had been taken for Deliberation; but from all that passed I was more than ever inclined to believe that the orders in Council would be relinquished.  He seemed now to be extremely desirous of ascertaining whether I was authorized and disposed, with a View to a final Arrangement, to present what I had suggested, as to the suspension of the Embargo, in a more precise se.  I told him, after some Conversation on this Point, that although I would prefer that Mode which was the least formal, but, if every Thing should be first matured, I might be able to combine with a written Demand that their Orders should be repealed, such an assurance, as I had already mentioned, that the Embargo would be suspended; but that I would consider of this with Reference to the Manner & Terms.  He then observed that I would, perhaps, allow him a little Time to reflect whether he would put me to the Necessity of presenting such a Paper, and, upon my assenting to this, he said that he would give me another appointment towards the End of the following Week.  As I was on the Point of leaving him he asked me if I would endeavour to prepare before our next Interview such a Note as we had talked of; but he had scarcely made this Request before he added "but you will doubtless desire first to know what are our Idea and Intentions upon the whole Subject."
On the 29th. of July I met Mr. Canning again, and was soon apprized that our Discussions, if continued at all, must take a new Form.  He began by enquiring if I had received any Intelligence of a late affair upon the Lakes, which had caused great alarm & anxiety to the British Traders, and of which an account had just been put into his Hands.  He then read, very rapidly, from a Letter apparently written in Canada, a Complaint of an Attack upon some British Boats in Violation of the 3d. Article of the Treaty of 1794; and observed that this was the more to be regretted as it followed some recent Misunderstandings in the Bay of Passamaquoddy.  I told him that I had no Intelligence, official or private, of these Transactions, which he would perceive took place upon our Borders, a great Distance from the Seat of Government, and that, of course, I could only express my Conviction that the Government of the United States would disavow whatever was improper in the Conduct of its Agents, and would in other Respects act as good Faith & Honour required.  This Matter being disposed of, Mr. Canning said, that he had thought long & anxiously upon what I had suggested to him at our late Conferences, that the Subject had at first struck him as much more simple & free of Difficulty than upon careful Examination it was found to be, that in the actual State of the World it behoved both him & me to move in this Affair with every possible Degree of Circumspection (an Intimation which he did not explain), but without some explicit Proposal on my Part in Writing, upon which the British Government could deliberate & act, nothing could be done, and, finally, that he must leave me to consult my own Discretion whether I would make such a Proposal.  I answered, that, with such a previous Understanding between us as I had counted upon, I should feel no Objection to take Occasion to say, in an official Note requiring the Revocation of their Orders in Council, that, the orders being rescinded as to us, it was the Intention of the President to suspend the Embargo as to Great Britain; but that I expected to be told, before my Note was presented, what would be the Reply to it, and what its Consequences in every Direction, and that I could not conjecture, if it was really meant to acquiesce in my Demand (the exact Nature of it being in point of Fact understood by this Government just as well as if it had been made in Writing) or if more Time than had already been afforded were required for Deliberation, why it was necessary  in the last Case  at all, or in the first Case, without being frankly apprized of the Effect it would produce.  Mr. Canning replied that my Wish in this particular could not be acceded to, that if I presented a Note they were left at perfect Liberty to decide upon what it proposed, that he could not give me even an Intimation of the probable Consequences of it, and in a Word that he would neither invite nor discourage such a proceeding.  He observed, too, that there were Points belonging to the Subject, which it was necessary to discuss in Writing, that my Suggestions implied that the Embargo was produced by the British Orders in Council, that this could not be admitted, and that there were other questions necessarily incident to these  Measures, with the Examination of which it was proper to begin upon an Occasion like the present.  I remarked, in Answer, that with an actual Result in View, and with a Wish to arrive at that Result without Delay, nothing could be worse imagined than to entangle ourselves in a written Correspondence, undefined as to its Scope & Duration, upon Topics on which we were not likely to agree, that if I were compelled to frame my Note with a Knowledge that it was only to provoke Argument, instead of leading at this momentous Crisis to a salutary change in the State of the World, he must be aware that I too must argue, and that I could not justify it to my Government to abstain from a complete Assertion of all its fair pretensions & a full Exposure of the true Character of those Acts, of which it complained as illegal & unjust  And where would this End?  To what wholesome Object would it lead?  My Remarks having no Effect, I made a farther slight attempt to ascertain the Reception which my Note would meet with if I should determine to present one.  This attempt failed; but I believed it to be quite apparent that, if any other Consequence than mere Discussion should follow the Receipt of my Note, it would be very slow & at a great Distance.  At the Close of the Interview I observed, that as the Footing upon which this Interview had placed the Subject made Delay of no Importance, I should take Time to prepare such farther Proceeding as might appear to me to be required by the Occasion.
I ought to mention that I give you in this Letter the Substance only of the Conversations which it states, and that there was nothing in any Degree unfriendly in the Language or Manner of Mr. Canning at either of our Conferences.  I need not say that I thought it my Duty to adopt the same Tone and Manner.
My Desire to send a Duplicate of this hasty Letter by the Packet induces me to defer until another Opportunity all Reflexions upon the Turn that this Affair has taken.
You will find among the Enclosures Copy of my Representation to Mr. Canning in the Case of the Topaze &c and of his Answer.
As there is now no Reason for detaining the St. Michael, she will be dispatched immediately for L’orient.  I have the Honour to be, with the highest Consideration & Esteem Sir, Your most obedient humble Servant

Wm: Pinkney

